UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1139



In re:   BENJAMIN WRIGHT,


                Petitioner.



     On Petition for Writ of Mandamus.      (9:14-cv-03734-MGL)


Submitted:   June 21, 2016                   Decided:   June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Benjamin Wright, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Benjamin Wright petitions for a writ of mandamus, seeking an

order from this court directing the district court to act on his

28 U.S.C. § 2241 (2012) petition.     To the extent Wright alleges

undue delay in the district court, we conclude that the present

record does not reveal such delay because the district court is

holding Wright’s § 2241 petition in abeyance pending an en banc

decision from our court and has notified Wright of its intention

to rule on his § 2241 petition once the relevant en banc decision

issues.    In any event, we conclude that, on the present record,

Wright fails to demonstrate a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).    Accordingly, we grant leave to proceed in forma pauperis,

deny Wright’s motion for bail, and deny the mandamus petition.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                    PETITION DENIED




                                  2